Lawrence, Judge:
This appeal for a reappraisement presents the question of the proper dutiable value of certain brassware imported from Great Britain.
*463The respective parties have submitted the appeal for decision upon-a stipulation to the effect that the merchandise and the issue herein-are similar in all material respects to the merchandise and issues ins S. P. Skinner & Co., Inc., J. E. Bernard & Co., Inc. v. United States, 24 Cust. Ct. 636, Reap. Dec. 7833, and that the record in that case-may be incorporated herein. The parties have also agreed that on or about the date of exportation of the instant merchandise such or similar merchandise was freely offered for sale to all purchasers in the" principal market of Great Britain in the usual wholesale quantities and' in the ordinary course of trade for home consumption, including the-cost of all containers and coverings of whatever nature, and all other" costs, charges, and expenses incident to placing the merchandise in-condition, packed ready for shipment to the United States at prices-represented by the entered value of the merchandise herein.
Upon the agreed facts, I find the foreign value, as that value is-defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. § 1402" (c)), as amended by the Customs Administrative Act of 1938, to be* the proper basis for determining the value of said merchandise, and! that such value is represented by the entered values of the merchandise herein.
Judgment will be entered accordingly.